Citation Nr: 0901894	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-39 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
to include spondylolisthesis, and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which reopened but ultimately 
denied the claim.  The appeal was subsequently transferred to 
the RO in Oakland, California.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in 
the veteran's claims folder.


FINDINGS OF FACT

1.  In March 2003, the RO denied the claim for service 
connection for a back disability.  The veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since 2003 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a back 
disability. 

3.  A back disability clearly and unmistakably pre-existed 
the veteran's service entrance.

4.  Clear and unmistakable evidence that the pre-existing 
back disability is not aggravated by service was not shown. 

5.  The presumption of soundness has not been rebutted and a 
back disability, to include spondylolisthesis, was aggravated 
during service.



CONCLUSIONS OF LAW

1.  The March 2003 RO rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection is warranted for a back disability, to 
include spondylolisthesis.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be


substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order open a claim for 
service connection for a back disability.  VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for a back 
disability, and therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the veteran has resulted.  Moreover, because 
the underlying claim for service connection on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A March 1994 RO decision denied service connection for a back 
disability because the evidence did not show that a chronic 
back disability developed in service.  The veteran did not 
appeal this decision.  A March 2003 RO decision did not find 
new and material evidence sufficient to reopen the claim for 
a back disability.  The veteran was notified of that decision 
in April 2003.  Although the veteran submitted additional 
evidence pertaining to this claim that was received in July 
2003, he did not express disagreement with the April 2003 
rating decision.  38 C.F.R. § 20.304.  Thus, because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  However, the July 2003 
submission is considered a claim to reopen.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 2003 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 2003 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the March 2003 decision includes, but is not 
limited to, an April 2003 letter from Dr. J.J.L. who opined 
that the veteran's back disability was aggravated during 
service, private treatment records from Dr. J.A.S., VA 
treatment records dated from March 2003 to August 2004, and 
an August 2004 VA examination with November 2004 addendum.  

As noted, the veteran's claim was previously denied because 
there was no evidence that the veteran developed a back 
disability during service.  In particular, the veteran has 
now provided a private medical opinion relating the veteran's 
current back disability to his service.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the private medical opinion raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since March 2003 warrants a 
reopening of the veteran's claim of service connection for a 
back disability, as it is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a back disability, to include spondylolisthesis, is reopened.

Service connection for a back disability, to include 
spondylolisthesis 

Having reopened the veteran's claim, the Board must now 
determine whether the claim for entitlement to service 
connection for a back disability may be granted on the 
merits.  

The veteran seeks service connection for a back disability, 
to include spondylolisthesis.  During his hearing, he 
testified that his back bothered him during service if he 
carried something or walked long distances; otherwise his 
back was okay.  After service, his back pain was not 
noticeable until he was in his thirties.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a back 
disability.  In this case, the presumption of soundness 
applies because the veteran's September 1953 enlistment 
examination showed no spine abnormalities.  Therefore, the 
burden to rebut the presumption has shifted to the 
government.  Cotant, 17 Vet. App. 117.

Turning to the first prong of the test, the Board finds clear 
and unmistakable evidence that a back disability existed 
prior to service.  In this regard, both Dr. J.J.L. and the 
August 2004 VA examiner concluded that a back disability pre-
existed the veteran's entry into service.  In April 2003, Dr. 
J.J.L. noted that the veteran was seen in March 1999 and was 
found to have grade II spondylolisthesis of the lumbosacral 
junction.  Dr. J.J.L. stated that the L5 vertebral body had a 
trapezoidal configuration, which suggested that the problem 
of spondylolisthesis was occurring during his growth.  
Additionally, the VA examiner noted that the veteran had 
developmental spondylolisthesis since childhood.  Further, 
the veteran testified that he had spondylolisthesis since 
childhood.  As such, the Board finds that there is clear and 
unmistakable evidence that the veteran had a back disability 
prior to service entrance in 1953.  

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed back 
disability clearly and unmistakably preexisted service.  The 
Board now turns to the second prong and must determine 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing back disability was not aggravated by 
service.  To make this determination, the Board must consider 
the veteran's service treatment records as well as evidence 
developed after service.  

A review of the veteran's service treatment records reflected 
that in October 1953, the veteran reported a painful back 
when marching and was referred to orthopedics.  In November 
1953, the veteran was noted to have a painful upper back for 
three weeks duration.  There was no history of specific 
trauma but he did play a lot of football.  Upon examination, 
the veteran had a moderate round back which corrected 
actively with full range of motion of the cervical, dorsal, 
and lumbar spine with no pain on compression of the cervical 
spine.  The plan was to get x-rays.  There were no further 
records pertaining to the veteran's back, and a February 2008 
formal finding of unavailability documented that the 
veteran's clinical records, to include x-rays, were 
unavailable.  The veteran's spine was found to be normal on 
the May 1956 separation examination.  

The post service medical evidence indicated that in an 
October 2002 VA treatment entry, the veteran reported that 
his low back pain started in service after hikes and long 
runs.  Thereafter, he did not suffer any significant back 
pain until age forty and from then on he had a gradual 
increase in the low back pain symptoms.  He reported no 
trauma to his back.  The diagnosis was chronic low back pain 
due to spondylolisthesis.  

Importantly, in an April 2003 report, Dr. J.J.L. noted that 
based on the veteran's reported history, he entered service 
around his nineteenth birthday and his symptoms referable to 
his lumbar spine began during basic training, especially 
after long marches with heavy backpacks.  Dr. J.J.L. added 
that these activities would impart an extension force to the 
posterior elements, including the pars interarticularis, that 
could result in a fracture or aggravation injury.  He 
elaborated that this is a well known mechanism of creating a 
pars fracture as demonstrated by recurrent spinal extension.  
Dr. J.J.L. concluded that based on the veteran's history of 
the onset of his recurrent and progressive back pain 
beginning during basic training in 1953, it was his opinion 
that the activity of carrying a backpack during periods of 
prolonged marching certainly contributed to an aggravation or 
a fracture of the pars interartcularis that had contributed 
to his present symptom complex of resulting spondylolisthesis 
of the lumbosacral junction.  

Additionally, in August 2004, the veteran underwent a VA 
examination in connection with his claim wherein the claims 
file was reviewed.  The examiner noted that the veteran had 
spondylolisthesis since childhood and opined that the 
veteran's current low back disability was related to his 
complaints of back pain during his military service.  
However, in a November 2004 addendum, the examiner clarified 
his opinion and stated that it was at least as likely as not 
that the spondylolisthesis increased during service, but the 
increase most likely was due to the natural progression of 
the disease.  

In sum, the evidence of record contains one opinion in favor 
of the veteran's claim and one against it.  However, as 
discussed above, the law is clear that it is the Board's duty 
to assess the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
and bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  

After evaluating both opinions, the Board affords Dr. 
J.J.L.'s opinion greater probative value.  Significantly, Dr. 
J.J.L.'s opinion was based on pertinent medical literature 
and the veteran's reported history, which was corroborated by 
his service treatment records as well as the post service 
medical records.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In fact, Dr. J.J.L. specifically indicated that 
recurrent spinal extension, in the veteran's case which was 
caused by wearing a backpack and marching, was a well-known 
mechanism of creating a pars fracture.  On the contrary, 
although the VA examiner indicated that he reviewed the 
veteran's claims file when determining that the 
spondylolisthesis increased during service due to the natural 
progression of the disease, he did not provide any rationale 
to support his conclusion.  A medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Further, a mere review of the 
claims file without more does not automatically render an 
examiner's opinion persuasive.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  As such, the Board 
finds Dr. J.J.L.'s opinion more persuasive and affords it 
greater probative value.  

In sum, the more persuasive evidence indicated that marching 
and carrying a backpack during service contributed to the 
aggravation or a fracture of the pars interartcularis that 
had contributed to the veteran's present symptom complex of 
resulting spondylolisthesis of the lumbosacral junction.  
Thus, there is not clear and unmistakable evidence that the 
veteran's pre-existing back disability was not aggravated by 
service.  Therefore, the second prong of the test has not 
been met and, consequently, the presumption of soundness has 
not been rebutted.  VAOPGCPREC 3-2003 (July 16, 2003).  As 
such, entitlement to service connection for a back 
disability, to include spondylolisthesis, is granted.



ORDER

Entitlement to service connection for a back disability, to 
include spondylolisthesis, is granted.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


